NON FINAL OFFICE ACTION
This Non-final Office Action addresses US Application No. 17/133,909 (hereinafter the “instant reissue application"), which is a reissue application of application Serial No. 15/460,596 (hereinafter “the ‘596 Application”), entitled “CHARGE PUMP WITH TEMPORALLY-VARYING ADIABATICITY”, which issued as U.S. Patent No. 10,162,376 (hereinafter “the ’376 Patent”).        

Based upon a review of the instant reissue application, the actual filing date of the instant application is December 24, 2020.

BRIEF SUMMARY OF THE PROCEEDING
     
Patent Term: Based upon and updated review of the file record Examiner finds that the Patent term has not expired. 
Maintenance fees:  Examiner finds that the 3.5 year maintenance fee is now due. Surcharge will start on June 28, 2022 and last day to pay will be December 27, 2022.   
Litigation: Base upon Examiner review of the file itself, Examiner finds that the ‘376 Patent is not involved in litigation.

REISSUE EXAMINATION PROCEDURES
 	Applicant is reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in 

PRIORITY
          Based upon a review of the instant reissue application and ‘376 Patent itself, Examiner acknowledges that the instant reissue application is a reissue of the ‘596 Application, now the ‘376 Patent.  Examiner finds that the ‘376 Patent is a continuation of application No. 14/719,815, filed on May 22, 2015, now Pat. No. 9,658,635, which is a continuation of application No. 14/027,716, filed on Sep. 16, 2013, now Pat. No. 9,041,459.  Examiner also finds that the ‘376 Patent does not claim foreign priority. 

AMENDMENT 
The reissued patent issued with claims 1-24 (“Patented Claims”). 
December 2020 Amendment") along with the filing of the instant reissue application.  In the December 2020 Amendment, patented claims 1-24 are original and new claims 25-55 are added.  
  This action is in response to the December 2020 Amendment.   

STATUS OF CLAIMS
As of the date of this Office Action, the status of the claims is:
Patented claims 1-24 are originally as in the ‘376 Patent.
 Claims 25-55 are newly added.  
	Accordingly, claims 1-55 are subject to the examination of the instant reissue application.  Of these, claims 1, 22, 23, 25 and 50 are independent claims. 

RESTRICTION
	37 CFR 1.176(b) permits the examiner to require restriction in a reissue
application between claims newly added in a reissue application and the
original patent claims, where the added claims are directed to an invention
which is separate and distinct from the invention(s) defined by the original
patent claims. The criteria for making a restriction requirement in a reissue
application between the newly added claims and the original claims are the
same as that applied in a non-reissue application. See MPEP §§ 806 through
806.05(i).

Restriction to one of the following inventions is required under 35 U.S.C §121:

I.  Claims 1-24, drawn to a power conversion including a charge pump circuit, classified in Class 327/536.
II. Claims 25-55, drawn to a controller for a charge pump circuit, classified in Class 331/17.

The inventions are independent or distinct, each from the other because:

Inventions I and II are related as combination and subcombination.
Inventions in this relationship are distinct if it can be shown that (1) the
combination as claimed does not require the particulars of the subcombination
as claimed for patentability, and (2) that the subcombination has utility by
itself or in other combinations (MPEP § 806.05(c)).

In this case, 1/ the combination as claimed (i.e., an apparatus comprising a switched-capacitor charge pump, a compensation circuit, a controller, a peripheral circuit, a first sensor signal, a power source and a load) (claims 1-24) does not require the particulars of the subcombination as claimed (i.e., a controller for a charge pump) (claims 25-55), and because a specific elements required by the subcombination, i.e., “… the controller to adjust the timing pattern of the switching of the charge pump based at least in part, on one or 
	Therefore, the Examiner has required restriction between combination
and subcombination inventions.
	Restriction for examination purposes as indicated is proper because all
these inventions listed in this action are independent or distinct for the reasons
given above and there would be a serious search and/or examination burden if
restriction were not required because one or more of the following reasons
apply:
(a) the inventions have acquired a separate status in the art in view of
their different classification; 
(b) the inventions have acquired a separate status in the art due to

(c) the inventions require a different field of search (e.g., searching
different classes/subclasses or electronic resources, or employing different search strategies or search queries); and
(d) the prior art applicable to one invention would not likely be
applicable to another invention.

MPEP 1450 states:
37 CFR 1.176(b) permits the examiner to require restriction in a reissue
application between claims newly added in a reissue application and the
original patent claims, where the added claims are directed to an invention
which is separate and distinct from the invention(s) defined by the original patent claims.
The criteria for making a restriction requirement in a reissue application
between the newly added claims and the original claims are the same as that
applied in a non-reissue application. See MPEP §§ 806 through 806.05(i). The authority to make a “restriction” requirement under 37 CFR 1.176(b) extends to and includes the authority to make an election of species.
Where a restriction requirement is made by the examiner, the original
patent claims will be held to be constructively elected .... Thus, the examiner will issue an Office action in the reissue application (1) providing notification of
the restriction requirement, (2) holding the added claims to be constructively non-elected and withdrawn from consideration, (3) treating the original patent
claims on the merits, and (4) informing applicant that if the original claims are
found allowable, and a divisional application has been filed for the non-elected
claims, further action in the application will be suspended, pending resolution of the divisional application.

Thus, this Office action:
(1) provides notification of the restriction requirement;
(2) holds that original claims 1-24 are constructively elected and
added claims 25-55 are constructively non-elected and withdrawn from
consideration; and
(3) treats the original claims 1-24 on the merits. 

MPEP 1450 goes on to state:
	Claims elected pursuant to a restriction requirement will receive a complete examination on the merits, while the non-elected claims (to any
added invention(s)) will be held in abeyance in a withdrawn status, and will only be examined if filed in a divisional reissue application. If the reissue
application containing only original unamended claims becomes allowable first
(and no “error” under 35 U.S.C. 251 exists), further action in that reissue
application will be suspended to await examination in the divisional reissue
application(s) containing the added claims.

CLAIM INTERPRETATION
In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiner finds herein that claims 1 and 23 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

FL #1: “a controller” (claim 1)
A first means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2-21), which recites “the controller …” or hereinafter FL #1.  Examiner determines herein that FL #1 meets the three prong test and th ¶).
Examiner finds that FL #1 in claim 1 recites: 
“controller is configured to configure said compensation circuit based at least in part on said first sensor-signal to promote efficiency of power conversion between a power source coupled to said charge pump and a load coupled to said charge pump via said compensation circuit”. 
3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “the controller” is a generic placeholder or nonce term equivalent to “means” because the term “controller” does not convey any particular structure.  Examiner notes that the specification of the ‘376 Patent does not specifically disclose the underlying structures for “the controller”.  The specification refers to box 350 as the controller. Thus, the specification of the ‘376 Patent does not impart or disclose any structure for the controller.  
Furthermore, there is no disclosure or suggestion from the prior art or the ‘376 Patent that any generic “controller" is a sufficient structure to perform the functions recited in FL #1. For example, controllers in the related prior art have multiple functions which do not include the functions recited in FL #1 (US Patent No. 10,110,130, claim 1: “a controller configured to, for each of the switched cells, reconfigure at least one of the reconfiguration switches to form a connection between each of the inputs of the corresponding switched cell to one of: an output port of another switched cell, the input port, and the ground port”; U.S Patent No. 9,389,628, claim 1: “a controller configured to generate a pulse width modulation (PWM) control value in response to a value of the output voltage signal”; U.S Patent No. 8,693,224, claim 1: “a controller configured for synchronizing said phase pump with transitions of selected switching elements from said first set of switching elements between said first and second states to cause a voltage at said first terminal to be a multiple of a voltage at said second terminal”.)                    
Accordingly, while there is common use of the generic term “controller” the diverse functions would necessitate different structures, whether embodied in hardware or software.  Furthermore, there is no suggestion that any known controller, particularly these noted prior art controllers, can perform the functions recited in FL #1, i.e., “… is configured to configure said compensation circuit based at least in part on said first sensor-signal to promote efficiency of power conversion between a power source coupled to said charge pump and a load coupled to said charge pump via said compensation circuit".
Examiner finds that a known definition of controller is “[a] functional unit in a computer system that controls one or more units of the peripheral equipment.”  See IEEE The Authoritative Dictionary of IEEE Standard Terms, 7th Ed. 2000.  However, this definition does not provide or imply any structures to perform any specific functions required in FL #1.

th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner conclude that the term “controller” is a generic placeholder having no specific structure associated therewith.  Because “the controller” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #1 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the functions for 
“controller is configured to configure said compensation circuit based at least in part on said first sensor-signal to promote efficiency of power conversion between a power source coupled to said charge pump and a load coupled to said charge pump via said compensation circuit" as recited in FL #1 in claim 1.

3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed functions.  Based upon a review of claim 1, Examiner finds that FL #1 recites very little or no structure of the controller 
In view of Examiner findings above that FL #1 meets invocation prongs (A)-(C), Examiner concludes FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘376 Patent, Examiner finds the ‘376 Patent does no more than disclose a box 350 in Figs. 3 and 4 for the controller.  Examiner does find that the ‘376 Patent discloses an algorithm for the box 350 at col. 5, lines 30-35; col. 6, lines 18-30; col. 7, lines 36-41; col. 8, lines 3-33; col. 9, lines 26-28, and col. 10, lines 55-61.  Examiner does finds in col. 11, lines 61- col. 12, line 3 that “the controller can use application specific circuitry, a programmable processor/controller, or both.  In the programable case, the implementation may include software, stored in a tangible machined readable medium (e.g. ROM, etc) that includes instructions for implementing the control procedures described above.”
In view of this finding, pursuant to 35 U.S.C. §112 (6th ¶), FL #1 in claim 1 will be limited to the corresponding structure discussed above.

FL #2: “a controller” (claim 23)
A further means-plus-function phrase is recited in claim 23, which recites “the controller …” or hereinafter FL #2.  Examiner determines herein that FL #2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
Examiner finds that FL #2 in claim 23 recites: 
“controller is configured to cause said compensation circuit to transition between a first configuration and a second configuration based on said information, said transition being one that reduces said extent and that causes a capacitance of said compensation circuit to be switched into or out of communication with said first circuit …” 
3-Prong Analysis: Prong (A)
FL #2 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “the controller” is a generic placeholder or nonce term equivalent to “means” because the term “controller” does not convey any particular structure. Examiner notes that the specification of the ‘376 Patent does not specifically disclose the underlying structures for “the controller”.  The specification refers to box 350 as the controller.  Thus, the specification of the ‘376 Patent does not impart or disclose any structure for the controller.  
Furthermore, there is no disclosure or suggestion from the prior art or the ‘376 Patent that any generic “controller" is a sufficient structure to perform a controller configured to, for each of the switched cells, reconfigure at least one of the reconfiguration switches to form a connection between each of the inputs of the corresponding switched cell to one of: an output port of another switched cell, the input port, and the ground port”; U.S Patent No. 9,389,628, claim 1: “a controller configured to generate a pulse width modulation (PWM) control value in response to a value of the output voltage signal”; U.S Patent No. 8,693,224, claim 1: “a controller configured for synchronizing said phase pump with transitions of selected switching elements from said first set of switching elements between said first and second states to cause a voltage at said first terminal to be a multiple of a voltage at said second terminal”).                    
Accordingly, while there is common use of the generic term “controller” the diverse functions would necessitate different structures, whether embodied in hardware or software.  Furthermore, there is no suggestion that any known controller, particularly these noted prior art controllers, can perform the functions recited in FL #2, i.e., “… is configured to cause said compensation circuit to transition between a first configuration and a second configuration based on said information, said transition being one that reduces said extent and that causes a capacitance of said compensation circuit to be switched into or out of communication with said first circuit …”

Consequently, Examiner does not find adequate information in the specification, prosecution history or the prior art to construe “the controller …” in FL #2 as the name of a sufficiently definite structure for performing the functions recited in FL #2 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner conclude that the term “controller” is a generic placeholder having no specific structure associated therewith.  Because “the controller” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #2 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #2 meets invocation prong (B) because it recites the functions for 
“controller is configured to cause said compensation circuit to transition between a first configuration and a second configuration based on said information, said transition being one that reduces said extent and that causes a capacitance of said compensation circuit to be switched into or out of communication with said first circuit …” as recited in FL #2 in claim 23.

3-Prong Analysis: Prong (C)
FL #2 meets invocation prong (C) because FL #2 does not recite sufficient structure for performing entire claimed function.  Based upon a review of claim 23, Examiner finds that FL #2 recites very little or no structure of the controller beyond a generic controller box for performing the function as set forth of FL #2.
In view of Examiner findings above that FL #2 meets invocation prongs (A)-(C), Examiner concludes FL #2 invokes interpretation under 35 U.S.C. §112 (6th ¶).

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘376 Patent, Examiner finds the ‘376 Patent does no more than disclose the box 350 in Figs. 3 and 4 for the controller.  Examiner does find that the ‘376 Patent discloses an algorithm for the box 350 at col. 5, lines 30-35; col. 6, lines 18-30; col. 7, lines 36-41; col. 8, lines 3-33; col. 9, lines 26-28, and col. 10, lines 55-61.  Examiner 

In view of this finding, pursuant to 35 U.S.C. §112 (6th ¶), FL #2 in claim 23 will be limited to the corresponding structure discussed above.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the entire claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

OBJECTIONS TO SPECIFICATION
1/ The December 2020 Amendment is objected to because it does not provide the appropriate cross-noting information.  Examiner notes the cross noting does not state that the instant reissue application is a reissue of the ‘596 Application (the ‘376 Patent).     

“The present reissue application is a reissue application of U.S. Application No. 15/460,596, filed March 16, 2017, now U.S. Patent No. 10,162,376”.

2/ In col. 7, line 44, “source 109” should be replaced with – source 190 --. See Figs. 1, 2A, 2B and 8. 
Appropriate correction is required.       

37 CFR §3.73(c) STATEMENT
      The Statement under 37 C.F.R. §3.73(c) filed on December 24, 2020 (hereinafter “December 2020 3.73(c) Statement”) is objected to because:
After reviewing the instant reissue application, Examiner finds that the December 2020 3.73 (c) Statement does not include any identify Reel/Frame Number of the assignment record. Applicant is required to provide a new statement under 37 C.F.R. §3.73(c) properly identifying all the assignment records. 

The assignee that consents to the filing of the reissue application (as discussed above) must also establish that it is the assignee, i.e., the owner, of the patent.  See 37 CFR 1.172. Accordingly, a 37 CFR 3.73 paper establishing the ownership of the assignee should be submitted at the time of filing the reissue application, in order to support the consent of the assignee. The assignee must establish its ownership in accordance with 37 CFR 3.73 by:
(A) filing in the reissue application documentary evidence of a chain of title from the original owner to the assignee; or
(B) specifying in the record of the reissue application where such evidence is recorded in the Office (e.g., reel and frame number, etc.).
MPEP §1410.02 II. (Emphasis added)

CONSENT
37 C.F.R. §1.172 Reissue Applicant.
(a) The reissue applicant is the original patentee, or the current patent owner if there has been an assignment. A reissue application must be accompanied by the written consent of all assignees, if any, currently owning an undivided interest in the patent. All assignees consenting to the reissue must establish their ownership in the patent by filing in the reissue application a submission in accordance with the provisions of § 3.73(c).

         As noted above, the December 2020 3.73(c) Statement is acknowledged but is not proper to establish ownership in the ‘596 Application (the ‘376 Patent) that Applicant is attempting to reissue herein. That is, assignees seeking consent to reissue must establish ownership of the patent to be issued, i.e., the ‘376 Patent. Accordingly, Applicant (assignee) is required pursuant to §1.172 to provide a proper statement of ownership in order to provide a proper consent to this reissue application.

DEFECTIVE OATH/DECLARATION  
37 C.F.R. §1.175 Inventor's oath or declaration for a reissue application (in part).
(f) (1) The requirement for the inventor's oath or declaration for a continuing reissue application that claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) in compliance with § 1.78 of an earlier-filed reissue application may be satisfied by a copy of the inventor's oath or declaration from the earlier-filed reissue application, provided that: 

(i) The inventor, or each individual who is a joint inventor of a claimed invention, in the reissue application executed an inventor’s oath or declaration for the earlier-filed reissue application, except as provided for in § 1.64; 
(ii) The continuing reissue application does not seek to enlarge the scope of the claims of the original patent; or 
(iii) The application for the original patent was filed under § 1.46 by the assignee of the entire interest. 

(2) If all errors identified in the inventor's oath or declaration from the earlier-filed reissue application are no longer being relied upon as the basis for reissue, the applicant must identify an error being relied upon as the basis for reissue. 
 	
The reissue oath/declaration filed on December 24, 2020 (hereinafter “December 2020 Declaration”) is acknowledged.  However, Examiner objects to the error statement in the December 2020 Declaration on the basis that it fails to state a proper error in the claims on which to base this instant reissue application.  While Examiner recognizes the statements in the December 2020 Declaration that “Incorrect naming of the inventors: specifically, the inventorship is to be corrected from Gregory Szczeszynski and Oscar Blyde, listed as the inventors on the above-referenced patent, to inventors Gregory Szczeszynski, Oscar Blyde, and David Giuliano. Inventor David Giuliano is the inventor being added.  New claims 25-55 are being added.”  Nevertheless, Examiner objects to the December 2020 Declaration because of the following reasons:

	1/ Since claims 25-55 are constructively non-elected and withdrawn from consideration.  Statement “New claims 25-55 are being added” should be removed from the oath/declaration.  

	2/  Regarding the correction of inventorship: Correcting inventorship is a proper basis for reissue.  MPEP 1402(II).  However, the instant reissue application does not have a properly signed declaration.  The proper declaration should be a declaration by Assignee and the new inventor.  And should be one declaration, not numerous pages. Applicant should also submit:
(1) A statement from each person who is being added as an inventor and each person who is currently named as an inventor either agreeing to the change of inventorship or stating that he or she has no disagreement in regard to the requested change;
(2) A statement from all assignees of the parties submitting a statement agreeing to the change of inventorship in the patent.

1412.04     Correction of Inventorship By Reissue [R-11.2013]
II.    REISSUE AS A VEHICLE FOR CORRECTING INVENTORSHIP
Where the provisions of 35 U.S.C. 256 and 37 CFR 1.324 do not apply, a reissue application is the appropriate vehicle to correct inventorship. The failure to name the correct inventive entity is an error in the patent which is correctable under 35 U.S.C. 251.  The reissue oath or declaration pursuant to 37 CFR 1.175 must state that the applicant believes the original patent to be wholly or partly inoperative or invalid through error of a person being incorrectly named in an issued patent as the inventor, or through error of an inventor incorrectly not named in an issued patent, and, for applications filed before September 16, 2012, must also state that such error arose without any deceptive intention on the part of the applicant. The reissue oath or declaration must, as stated in 37 CFR 1.175, also comply with one of 37 CFR 1.63, 1.63 or 1.67 if the reissue application is filed on or after September 16, 2012, or comply with pre-AIA  37 CFR 1.63 if filed before September 16, 2012.
The reissue application with its reissue oath or declaration under 37 CFR 1.175 provides a complete mechanism to correct inventorship. See A.F. Stoddard & Co. v. Dann, 564 F.2d at 567, 195 USPQ at 106. A request under 37 CFR 1.48 or a petition under 37 CFR 1.175 cannot be used to correct the inventorship of a reissue application. If a request under 37 CFR 1.175 or a petition under 37 CFR 1.175 is filed in a reissue application, the request or petition should be dismissed and the processing or petition fee refunded. The material submitted with the request or petition should then be considered to determine if it complies with 37 CFR 1.175. If the material submitted with the request or petition does comply with the requirements of 37 CFR 1.175 (and the reissue application is otherwise in order), the correction of inventorship will be permitted as a correction of an error in the patent under 37 CFR 1.175.
The correction of inventorship does not enlarge the scope of the patent claims. Where a reissue application does not seek to enlarge the scope of the claims of the original patent, the reissue oath may be made and sworn to, or the declaration made, by the assignee of the entire interest under 37 CFR 1.175. An assignee of part interest may not file a reissue application to correct inventorship where the other co-owner did not join in the reissue application and has not consented to the reissue proceeding. See Baker Hughes Inc. v. Kirk, 921 F. Supp. 801, 809, 38 USPQ2d 1885, 1892 (D.D.C. 1995). See 35 U.S.C. 251. On the other hand, an assignee of the entire interest can consent to and sign the reissue oath/declaration that adds or deletes the name of an inventor by reissue (e.g., correct inventorship from inventor A to inventors A and B) without the original inventor’s consent. Thus, the assignee of the entire interest can file a reissue to change the inventorship to one which the assignee believes to be correct, even though an inventor might disagree. The protection of the assignee’s property rights in the application and patent are statutorily based in 35 U.S.C. 118.  For additional information pertaining to the right of an assignee to take action, see MPEP § 324 (for applications filed before September 16, 2012) and § 325 (for applications filed on or after September 16, 2012). Where the name of an inventor X is to be deleted in a reissue application to correct inventorship in a patent, and inventor X has not assigned his/her rights to the patent, inventor X has an ownership interest in the patent. Inventor X must consent to the reissue (37 CFR 1.172(a)), even though inventor X’s name is being deleted as an inventor. If X’s name is being deleted as an inventor, X consents to the reissue application, and the remaining inventors sign the reissue oath or declaration, X need not sign. If, however, an assignee signs the reissue oath or declaration, inventor X’s signature must also be included in the reissue oath or declaration as an assignee.
3/ In the December 2020 Declaration, box “Additional Inventors are named on separately numbered sheets attached hereto” is check.  However, second sheet (signature sheet) for each additional inventors is missing. 
	For the above reasons, Applicant is required to provide a new proper declaration.  

REJECTIONS - 35 U.S.C. §251
Defective Consent
      Claims 1-24 and this reissue application as a whole are rejected as being based upon a defective consent under 35 U.S.C. §251. Because Examiner finds that Applicant (assignee) has not properly established any ownership of the ‘376 Patent in the December 2020 3.73(c) Statement as provided above, Applicant (assignee) has not properly consented to this reissue application.

Defective Declaration/Oath
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1-24 and the instant reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See 37 C.F.R. §1.175. The nature of the defects in the December 2020 Declaration is set forth in the discussion above.

APPLICATION DATA SHEET (ADS)
	The ADS filed on 12/24/2020 (hereinafter “December 2020 ADS”) is acknowledged.  However, Examiner objects to the December 2020 ADS on the basis of the defective reissue declaration as indicate above (adding Inventor David M. Giuliano as the third inventor without submitting (1) A statement from each person who is being added as an inventor and each person who is currently named as an inventor either agreeing to the change of inventorship or stating that he or she has no disagreement in regard to the requested change; (2) A statement from all assignees of the parties submitting a statement agreeing to the change of inventorship in the patent).

DOUBLE PATENTING
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


1/ Claims 1-3, 5-13, 15-16 and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,041,459 (hereinafter “the ‘459 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated.  For example: the ‘459 Patent claimed an apparatus comprising a switched capacitor charge pump configured to provide a voltage conversion between terminals, a compensation circuit coupled to a first terminal of the charge pump, a controller coupled to the charge pump and the compensation circuit, the controller comprising an output for configuring the compensation circuit, and one or more sensor inputs for accepting one or more sensor signals characterizing operation of at least one circuit selected from the group consisting of the charge pump and peripheral circuits coupled to the charge pump, wherein the controller is configured to configure the 

635 Patent”).  However, Terminal Disclaimer filed September 19, 2018 (hereinafter “the September 2018 TD”) has been reviewed and approved in the ‘596 Application regarding the double patenting rejection based on the ‘635 Patent. Thus, the September 2018 TD is considered to overcome the nonstatutory double patenting for claims 1-3, 5-13, 15-16 and 18-23. 

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on May 1, 2021 (hereinafter “May 2021 IDS”) has been considered by the Examiner. 

CONCLUSION
Claims 1-24 are rejected. 

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754.  The Examiner can normally be reached on M-Th, 7:00am – 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
	Information regarding the status of an application may be obtained from 
	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Signed:
/MY TRANG TON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                               
              
Conferees:  
/KENNETH WHITTINGTON/         Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/         Supervisory Patent Examiner, Art Unit 3992